Considering the Petition for Interim Suspension, or in the alternative, for Transfer to Disability Inactive Status, filed by the Office of Disciplinary Counsel, and the correspondence from respondent replying thereto,
IT IS ORDERED that W. Glenn Soileau, Louisiana Bar Roll number 12249, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that the Office of Disciplinary Counsel may seek the appointment of a trustee(s) to protect the interests of respondent's clients pursuant to the provisions of Supreme Court Rule XIX, § 27, if appropriate.
NEW ORLEANS, LOUISIANA, this _____ day of ____________________, 2018.
FOR THE COURT:
/s/
JUSTICE, SUPREME COURT OF LOUISIANA